Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application 17/805,954 filed 6/8/2022 with preliminary amendments filed 8/11/2022 has been examined.
Claim 1 has been cancelled, and claims 2-21 have been added.
In this Office action, claims 2-21 are currently pending.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,361,227. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to remove 


Current Application
U.S. Patent #11361227 (App. 16621583)
2. (New) A system comprising:
at least one processor; and
at least one memory having instructions stored thereon, the instructions, when executed by the at least one processor, cause the system to:

receive, at the system, a request to onboard, to a knowledge graph included in the
system, a plurality of entities, each entity having at least one associated identifier, and at least one relationship with at least one other entity of the plurality of entities;





receive, at the system, entity data that describes the plurality of entities, the entity
data including the at least one associated identifier and the at least one relationship;

analyze the entity data to identify at least one subset of the plurality of entities having a common identifier or a common relationship;


determine, for a given subset of the at least one subset, results related to the
analyzing, the results including a statistic representing failure of applying at least one rule to the given subset of the plurality of entities; and


cause at least one remedial action to be taken based on the statistic.




















3. (New) The system of claim 2, wherein the entity data is received in JavaScript
Object Notation ("JSON") format.
4. (New) The system of claim 2, wherein applying the at least one rule includes
satisfaction of a particular identifier or a particular relationship by the given subset.
5. (New) The system of claim 2, wherein the statistic is included in a failure report
that further includes percentages of other subsets of the at least one subset that:
have at least one of a different common identifier, or a different common relationship
than the given subset; and
violates a rule of the at least one rule.
6. (New) The system of claim 2, wherein the instructions, when executed by the at
least one processor, further cause the system to compare an entity schema associated with the
entity data to a knowledge base schema of the knowledge graph.
7. (New) The system of claim 2, wherein the at least one remedial action includes
providing the statistic to a source of the entity data.
8. (New) The system of claim 2, wherein the instructions, when executed by the at
least one processor, further cause the system to:
onboard the plurality of entities with the knowledge graph,
wherein:
the at least one remedial action includes automatically onboarding synthetic data
associated with at given entity of the plurality of entities;
the given entity violated a given rule of the at least one rule, as a result of lacking
a particular identifier or a particular relationship; and
the synthetic data is selected based on the particular identifier or relationship.
9. (New) A computer-implemented method comprising:
receiving, at a computing device, a request to onboard, to a knowledge graph included in
the computing device, a plurality of entities, each entity having at least one associated identifier,
and at least one relationship with at least one other entity of the plurality of entities;
receiving, at the computing device, entity data that describes the plurality of entities, the
entity data including the at least one associated identifier and the at least one relationship;
analyzing, by the computing device, the entity data to identify at least one subset of the
plurality of entities having a common identifier or a common relationship;
determining, for a given subset of the at least one subset, results related to the analyzing,
the results including a statistic representing failure of applying at least one rule to the given
subset of the plurality of entities; and
causing at least one remedial action to be taken based on the statistic.
10. (New) The computer-implemented method of claim 9, wherein applying the at
least one rule includes satisfaction of a particular identifier or a particular relationship by the
given subset.
11. (New) The computer-implemented method of claim 9, wherein the statistic is
included in a failure report that further includes percentages of other subsets of the at least one
subset that:
have at least one of a different common identifier, or a different common relationship
than the given subset; and
violates a rule of the at least one rule.
12. (New) The computer-implemented method of claim 9, further comprising:
comparing an entity schema associated with the entity data to a knowledge base schema
of the knowledge graph.
13. (New) The computer-implemented method of claim 9, wherein the at least one
remedial action includes providing the statistic to a source of the entity data.
14. (New) The computer-implemented method of claim 9, further comprising:
onboarding the plurality of entities with the knowledge graph,
wherein:
the at least one remedial action includes automatically onboarding synthetic data
associated with a given entity of the plurality of entities;
the given entity violated a given rule of the at least one rule, as a result of lacking
a particular identifier or a particular relationship; and
the synthetic data is selected based on the particular identifier or relationship.
15. (New) A non-transitory computer-readable medium having instructions stored
thereon that, when executed by at least one processor, result in:
receiving a request to onboard, to a knowledge graph, a plurality of entities, each entity
having at least one associated identifier, and at least one relationship with at least one other
entity of the plurality of entities;
receiving entity data that describes the plurality of entities, the entity data including the at
least one associated identifier and the at least one relationship;
analyzing the entity data to identify at least one subset of the plurality of entities having a
common identifier or a common relationship;
determining, for a given subset of the at least one subset, results related to the analyzing,
the results including a statistic representing failure of applying at least one rule to the given
subset of the plurality of entities; and
causing at least one remedial action to be taken based on the statistic.
16. (New) The non-transitory computer-readable medium of claim 15, wherein the
entity data is received in JavaScript Object Notation ("JSON") format.
17. (New) The non-transitory computer-readable medium of claim 15, wherein
applying the at least one rule includes satisfaction of a particular identifier or a particular
relationship by the given subset.
18. (New) The non-transitory computer-readable medium of claim 15, wherein the
statistic is included in a failure report that further includes percentages of other subsets of the at
least one subset that:
have at least one of a different common identifier, or a different common relationship
than the given subset; and
violates a rule of the at least one rule.
19. (New) The non-transitory computer-readable medium of claim 15, wherein the
instructions, when executed by the at least one processor, further results in:
comparing an entity schema associated with the entity data to a knowledge base schema
of the knowledge graph.
20. (New) The non-transitory computer-readable medium of claim 15, wherein the at
least one remedial action includes providing the statistic to a source of the entity data.
21. (New) The non-transitory computer-readable medium of claim 15, wherein the
instructions, when executed by the at least one processor, further results in:
onboarding the plurality of entities with the knowledge graph,
wherein:
the at least one remedial action includes automatically onboarding synthetic data
associated with a given entity of the plurality of entities;
the given entity violated a given rule of the at least one rule, as a result of lacking
a particular identifier or a particular relationship; and
the synthetic data is selected based on the particular identifier or relationship.
1. A method implemented by one or more processors, comprising:






receiving, at a computing system associated with an existing knowledge graph, a request from a third party to onboard, with the existing knowledge graph, a plurality of entities, each entity having one or more associated identifiers and relationships with one or more other entities of the plurality of entities, wherein the existing knowledge graph is accessible to one or more users via one or more automated assistants;

receiving, at the computing system from the third party, first third party entity data that describes the plurality of entities and associated identifiers and relationships;

analyzing the first third party entity data to identify one or more semantic fingerprints, wherein each semantic fingerprint of the one or more semantic fingerprints matches a respective subset of the plurality of entities;
determining, for a given semantic fingerprint of the semantic fingerprints, results related to the analyzing, wherein the results include a statistic representing success or failure of applying one or more rules to the respective subset of entities that match the given semantic fingerprint;

causing the statistic to be conveyed at one or more output components of one or more computing devices associated with the third party;
receiving, at the computing system from the third party, second third party entity data that once again describes the plurality of entities and associated identifiers and relationships, wherein the second third party entity data is modified based on the statistic;
onboarding the plurality of entities with the existing knowledge graph;
receiving, from one or more of the automated assistants, a request to perform a task related to a given entity of the plurality of entities;
identifying, in the knowledge graph, a node representing the given entity; and
causing the task related to the given entity to be performed.

2. The method of claim 1, wherein the first and second third party entity data are received in JavaScript Object Notation (“JSON”) format.
3. The method of claim 1, wherein the first and second third party entity data describe artists, songs, and relationships between the artists and songs.
4. The method of claim 1, wherein the first and second third party entity data describe business establishments in a domain and locations of the business establishments.
5. The method of claim 1, wherein the one or more rules include satisfaction of a particular identifier or relationship.
6. The method of claim 1, wherein the failure statistic includes an indication of a percentage of a subset of entities that violated one or more of the rules.
7. The method of claim 1, wherein the failure statistic is presented as part of a failure report that also includes percentages of other subsets of entities that match other semantic fingerprints of the one or more semantic fingerprints and that violated one or more of the rules.
8. The method of claim 1, wherein the analyzing includes comparing a third party entity schema associated with the third party entity data to a knowledge graph schema associated with the existing knowledge graph.
9. The method of claim 1, further comprising determining, based on the statistic, one or more suggested actions.
10. A knowledge graph system that controls access to an existing knowledge graph, the system comprising one or more processors and memory operably coupled with the one or more processors, wherein the memory stores instructions that, in response to execution of the instructions by one or more processors, cause the one or more processors to perform the following operations:
receiving, at the knowledge graph system, a request from a third party to onboard, with the existing knowledge graph, a plurality of entities, each entity having one or more associated identifiers and relationships with one or more other entities of the plurality of entities;
receiving, at the system from the third party, first third party entity data that describes the plurality of entities, including the associated identifiers and relationships;
analyzing the first third party entity data to identify one or more semantic fingerprints, wherein each semantic fingerprint of the one or more semantic fingerprints matches a respective subset of the plurality of entities;
determining, for a given semantic fingerprint of the semantic fingerprints, results related to the analyzing, wherein the results include a statistic representing success or failure of applying one or more rules to the respective subset of entities that match the given semantic fingerprint; and
causing one or more remedial actions to be taken based on the failure statistic.
11. The system of claim 10, wherein the third party entity data is received in JavaScript Object Notation (“JSON”) format.
12. The system of claim 10, wherein the third party entity data describes artists, songs, and relationships between the artists and songs.
13. The system of claim 10, wherein the third party entity data describes business establishments in a domain and locations of the business establishments.
14. The system of claim 10, wherein the one or more rules include satisfaction of a particular identifier or relationship.
15. The system of claim 10, wherein the failure statistic is presented as part of a failure report that also includes percentages of other subsets of the plurality of entities that that match other semantic fingerprints and that violated one or more of the rules.
16. The system of claim 10, further comprising instructions for comparing a third party entity schema associated with the third party entity data to a knowledge base schema of the existing knowledge graph.
17. The system of claim 10, wherein the one or more remedial actions include causing the statistic to be conveyed at one or more output components of one or more computing devices associated with the third party.
18. The system of claim 10, wherein the system further comprises instructions for onboarding the plurality of entities with the existing knowledge graph, and the one or more remedial actions include automatically onboarding synthetic data associated with at least one given entity of the plurality of entities to the knowledge graph, wherein the given entity violated a given rule of the one or more rules by lacking a particular identifier or relationship, and the synthetic data is selected based on the particular identifier or relationship.
19. At least one non-transitory computer-readable medium comprising instructions that, in response to execution of the instructions by one or more processors, cause the one or more processors to perform the following operations:
receiving, at a computing system associated with an existing knowledge graph, a request from a third party to onboard, with the existing knowledge graph, a plurality of entities, each entity having one or more associated identifiers and relationships with one or more other entities of the plurality of entities, wherein the existing knowledge graph is accessible to one or more users via one or more automated assistants;
receiving, at the computing system from the third party, first third party entity data that describes the plurality of entities and associated identifiers and relationships;
analyzing the first third party entity data to identify one or more semantic fingerprints, wherein each semantic fingerprint of the one or more semantic fingerprints matches a respective subset of the plurality of entities;
determining, for a given semantic fingerprint of the semantic fingerprints, results related to the analyzing, wherein the results include a statistic representing success or failure of applying one or more rules to the respective subset of entities that match the given semantic fingerprint;
causing the statistic to be conveyed at one or more output components of one or more computing devices associated with the third party;
receiving, at the computing system from the third party, second third party entity data that once again describes the plurality of entities and associated identifiers and relationships, wherein the second third party entity data is modified based on the statistic;
onboarding the plurality of entities with the existing knowledge graph;
receiving, from one or more of the automated assistants, a request to perform a task related to a given entity of the plurality of entities;
identifying, in the knowledge graph, a node representing the given entity; and
causing the task related to the given entity to be performed.
20. The at least one non-transitory computer-readable medium of claim 19, wherein the first and second third party entity data describe artists, songs, and relationships between the artists and songs.



Allowable Subject Matter
Claims 2-21 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). Note specifically the double patenting rejection above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cordon et al., US Pub. No. 20180077088 A1, teaches generating an automated agent enabled to engage in a multi-tum discussion with a user in response to a received request. For example, the automated agent is operative to provide a response on behalf of an agent owner. A knowledge database is generated based on the agent owner's context (e.g., email conversations, calendar data, organizational chart, document database). A request for information is received and analyzed for understanding the request and for gauging a level of frustration of the requesting user. An urgency level of the request is determined based at least in part on the level of frustration of the requesting user. A query of the knowledge database is made for determining a response to the request, wherein the determined response is
based at least in part on the urgency level of the request. A response is generated and provided to the requesting user;
Hunter et al., US Pub. No. 2021/0073290 A1, discloses a method includes obtaining program state of a self-executing protocol, wherein the program state includes a set of conditional statements and a directed graph including a set of vertices and a set of directed edges, each respective vertex associated with a respective category label of a set of mutually exclusive categories. The method may include receiving an event message including a set of parameters,
selecting a first subset of vertices triggered by the event message and a second subset of vertices based on the first subset of vertices. The method may include determining an
aggregated parameter based on a subset of conditional statements, where each respective conditional statement is associated with a respective vertex that is associated with a
first category label of the set of mutually exclusive categories. The method may include storing the aggregated parameter in persistent storage.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152